108 F.3d 1379
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Larry A. MARTIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-2011.
United States Court of Appeals, Seventh Circuit.
Submitted March 4, 1997.*Decided March 4, 1997.

Before POSNER, Chief Judge, and KANNE, and DIANE P. WOOD, Circuit Judges.

ORDER

1
Larry Martin, who was sentenced to life in prison for his drug trafficking activities, moved pro se to vacate, set aside, or correct his sentence, 28 U.S.C. § 2255, on the ground that his forfeiture of property pursuant to 21 U.S.C. §§ 841(a)(6), (a)(7) and subsequent imprisonment violated the Double Jeopardy Clause.  The district court denied the motion, 930 F.Supp. 314 (N.D.Ill.1996), and Martin appeals.


2
Martin's argument focuses on whether his lack of notice excused his failure to contest the administrative forfeiture of his real property.  The discussion has been mooted, however, by the Supreme Court's decision in United States v. Ursery, 116 S.Ct. 2135, 2149 (1996), which held that forfeitures pursuant to 21 U.S.C. § 881 are "neither 'punishment' nor criminal for purposes of the Double Jeopardy Clause."


3
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)